Citation Nr: 1809837	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel






INTRODUCTION

The Veteran served active duty in the United States Marine Corps from February 1966 to February 1968 and in the United States Army from January 2003 to May 2004.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2013 rating decision in which the Department of Veteran Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO), in part, denied entitlement to service connection for a skin condition.  In January 2016, the Board remanded the appeal for further development.

The Board notes that the issues of service connection for a left foot condition and a right foot condition were previously remanded by the Board.  In a June 2016 rating decision, the RO granted service connection for both the left and right foot at a noncompensable rating for each.  While the Board recognizes that the Veteran has filed a notice of disagreement in regard to the rating evaluations, the issues of increased ratings are still being adjudicated at the RO, and thus not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's skin condition.

The Veteran contends that his skin condition is due to his period of service.  Specifically, the Veteran asserts that his skin condition is due to exposure to herbicides during his first period of service.  

In a January 2016 Board remand, the Board noted that the Veteran underwent a VA examination for skin diseases in October 1983, where he was diagnosed with tinea cruns and tinea pedis.  The examiner noted that the Veteran sought care for a skin condition approximately two years after service separation, from a Dr. 'C.'  The Board noted that, although the October 1983 examination was for compensation purposes, no rating decision was ever issued in conjunction with that examination.  The Board further noted the Veteran's report of a skin condition in a July 1984 report of medical history taken at enlistment into the Army National Guard.  He explained on the report that the skin problem was chronic dermatitis secondary to Agent Orange.  The Veteran again noted that he had a skin condition in his August 1992 medical report of health.  The Board found that a VA examination was necessary to determine the nature and etiology of the Veteran's skin condition.

In a May 2016 VA examination, the examiner diagnosed the Veteran with chronic dermatitis; however, the examiner stated that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there was no military nexus evident for dermatitis related to Agent Orange exposure.

At the outset, the Board notes that the May 2016 VA examination did not provide adequate explanation for the conclusion reached.  The Board also notes that the January 2016 Board remand directives instructed the examiner to provide opinions as to whether it is at least as likely as not that any current skin condition had its onset in service, or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure.  The May 2016 opinion did not offer an opinion based on a direct causation service connection theory.  Finally, it is not evident that the Veteran's second period of service was considered in rendering the May 2016 opinion.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for a medical opinion.  The examiner should review the claims file, including a copy of this remand.  The examiner should determine the nature and etiology of the Veteran's skin condition.  The examiner should consider all medical records associated with the file, including the October 1983 VA examination, the July 1984 service treatment record, and the August 1992 report of medical history.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to offer the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition was manifested in, caused by, or is otherwise etiologically related to, his period of service, to include, but not limited to, the Veteran's presumed exposure to Agent Orange.  The examiner should note that the Veteran's periods of active duty service are February 1966 to February 1969 and January 2003 to May 2004.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of skin condition symptoms.  The examiner should explain the medical basis for the conclusions reached.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 ( 2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


